Respondents' counsel petitioned the Court that he be permitted to file an argument in connection with a petition for rehearing to be filed in the above-entitled case. The leave sought was granted, and the petition for rehearing has been filed.
Counsel conceives that the opinion of the Court in this case contains serious reflection upon his reputation as an officer of the Court. *Page 536 
We have read the petition with especial care, and in connection with it have read again the opinion in the case.
It was not the intention of the Court to make any reflection upon the character of the counsel, nor even by implication to impute turpitude to him.
The criticism of the Court was directed to counsel's attitude in the trial of the case in the matter of the introduction of testimony in relation to issues which had been eliminated from the case. They carried with them no reflection upon the character or reputation of the counsel.
The petition, predicated upon other questions, does not warrant a rehearing. Accordingly, the petition is denied.
Let this order be reported with the opinion in the case.